         Case 1:19-cv-00351-LAP Document 12 Filed 03/08/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK

------------------------------ x
AURELIUS CAPITAL MASTER,       :
LTD.,                          :
                               : No. 19 Civ. 351
                  Plaintiff,   :
             v.                : STIPULATION AND [PROPOSED]
                               : ORDER
THE REPUBLIC OF ARGENTINA,     :
                               :
                  Defendant.
------------------------------ x


              This Stipulation is entered into by and among Plaintiff Aurelius Capital Master,

Ltd. and Defendant The Republic of Argentina.

              WHEREAS, on January 14, 2019, Plaintiff filed its complaint;

              WHEREAS, Defendant intends to move to dismiss the complaint;

              WHEREAS, Defendant’s motion is currently due on March 18, 2019 and no

adjournment to this deadline has been previously sought;

              WHEREAS, the parties have conferred and agreed to the briefing schedule set

forth below with respect to Defendant’s motion to dismiss (subject to the Court’s approval);

              NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and

among Plaintiff and Defendant, through the undersigned counsel, as follows:

                      1.     Defendant shall file its motion to dismiss by April 18, 2019.

                      2.     Plaintiff shall file its opposition by June 3, 2019.

                      3.     Defendant shall file its reply by July 2, 2019.




                                               -1-
         Case 1:19-cv-00351-LAP Document 12 Filed 03/08/19 Page 2 of 2



Dated: March 8, 2019

FRIEDMAN KAPLAN SEILER                  SULLIVAN & CROMWELL LLP
& ADELMAN LLP


/s/                                     /s/
Edward A. Friedman                      Robert J. Giuffra, Jr.
Daniel B. Rapport                       Sergio J. Galvis
Michael S. Palmieri                     Joseph E. Neuhaus
7 Times Square                          Thomas C. White
New York, New York 10036                125 Broad Street
(212) 833-1100                          New York, New York 10004
                                        (212) 558-4000

Counsel for Plaintiff                   Counsel for Defendant



       SO ORDERED.



DATED:_____________
                                THE HONORABLE LORETTA A. PRESKA
                                UNITED STATES DISTRICT JUDGE




                                      -2-
